NO.
12-07-00479-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
 
KITTISIA BROWN PARMER,        §          APPEAL FROM THE 
APPELLANT
 
V.        §          COUNTY COURT AT LAW NO . 2 OF
 
EDUARDO MALECIO DEJULIAN
AND MONICA OLIVER,     §          SMITH COUNTY, TEXAS
APPELLEES
 


















 
 

MEMORANDUM
OPINION




            This
appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on November 20, 2007.  Thereafter,
on December 19, 2007, Appellant filed a notice of appeal that failed to contain
the information required by Texas Rules of Appellate Procedure 9.5 and
25.1(e),  i.e., a certificate of service
showing service on all parties to the trial court's judgment.
            On
January 18, 2008, Appellant was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply
with Rules 9.5 and 25.1(e).  She was
further notified that unless she filed an amended notice of appeal on or before
February 18, 2008, the appeal would be referred to the court for dismissal.  See Tex.
R. App. P. 42.3.  The deadline for
filing an amended notice of appeal has passed, and Appellant failed to respond
to our notice or correct her defective notice of appeal.  Accordingly, the appeal is dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.3(c); Feist v. Berg, No. 12-04-00004-CV,
2004 WL 252785, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied); Feist
v. Hubert, No. 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. 
 
App.–Tyler Feb. 11, 2004, pet.
denied).
 
                                                                                                     SAM GRIFFITH    
                                                                                                              Justice
 
 
Opinion delivered February 22, 2008.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)